DETAILED ACTION

	NOTE: some of the rejections set forth in this Office Action were not necessitated by applicant’s amendments. Consequently, this Office Action is made non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 11/30/2021 have been entered. The amendments canceled claim 1 and added new claims 11-20. Therefore, claims 2-20 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to amended claim 2 and new claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The disclosure is objected to because of the following informalities: ¶ [0021] states the number of pullers is at least greater than two, but the rest of the specification only discusses . Appropriate correction is required.
Claim Objections
Claims 2 are objected to because of the following informalities:
Regarding claim 2: the phrase “pullers for extruding metals” should read ‘pullers for a plant for extruding metals’ since the pullers do not actually perform extrusion.
Regarding claims 2, 6, 11 and 16: each recitation of “both said” should read ‘both of said’.
Regarding claims 3-4 and 13-14: each recitation of the phrase “in that” should be replaced with “wherein”, or deleted, since the phrase serves to only provide potential confusion.
Regarding claims 10 and 20: the phrase “a system” in lines 4 and 3, respectively, should read ‘the system’.
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Such claim limitations are:
“means for repositioning” (clms. 2 and 11, ln. 13 of each)
“gripping means” (clm. 11, ln. 2)
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 2: it is unclear if the “extrusion press” (ln. 4) is intended to be part of the system of pullers. Currently, it is not being interpreted as part of the system.
There is no antecedent basis in the claim for “the same height” (second to last line).
Regarding claims 2 and 11: there is no antecedent basis in the claim for “said at least two, first and second, pullers”. Examiner suggests replacing the phrase with ‘said first and second pullers’.
Regarding claims 2-4 and 11-14: each recitation of the term “substantially” renders the claims indefinite because metes and bounds for the term have not been set forth. The term is subjective and without setting forth metes and bounds the scope of each of the claims is indefinite.
Regarding claims 6 and 16: there is no antecedent basis in the claims for “said two, first and second, guides”. Examiner suggests replacing the phrase with ‘said first and second guides’.
Regarding claims 7 and 17: in each claim, there is no antecedent basis for “the translation” and “the remaining one or more pullers”.  Examiner suggests reciting “a remaining one or more pullers of said at least a first and second puller”, and that is how the claims are being interpreted.
Regarding claims 8 and 18: it is unclear if “said one of two guides” (lns. 3, 5) is the same as or additional to the “one of said guides” in line 2. There is no antecedent basis in the claim for “the first extrusion” and it is unclear what is meant by said phrase. Is the profile extruded multiple times? Any teaching of extrusion will be interpreted as the first extrusion.
Regarding claims 10 and 20: there is no antecedent basis in the claims for “the extruded product”.
Regarding claim 11: claim limitation “gripping means” (ln. 2) invokes 35 U.S.C. § 112(f). However, the written description appears to be devoid of any corresponding structure for performing the entire claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b).
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 12: there is no antecedent basis in the claim for “the same height”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Oomasu (JP S55-48417 A), in view of Giancarlo (US 4,873,857 A).
Regarding claim 2: Oomasu discloses a system of pullers for extruding metals, said system comprising:
at least a first puller and a second puller (carriages 9, fig. 1), each adapted to engage and grip (via gripping bodies 18 comprising clamps 18a) an end portion of an extruded profile (see fig. 1 and pg. 3, lns. 110-118);
a first guide (upper track of roller conveyor 5) and a second guide (lower track of 5), wherein said pullers can be translated along said first and second guides (see fig. 1), wherein said first guide is dedicated to the translation of both of said pullers in a single first translation direction (see fig. 1), wherein said second guide is dedicated to the translation of both of said pullers in a second translation direction opposite to said first translation direction (see fig. 1 and pg. 3, lns. 90-98), wherein said pullers can be translated along substantially parallel directions along said first and second guides (see fig. 1); and
means (7, 8) for repositioning both of said pullers from said first guide to said second guide and from said second guide to said first guide (see fig. 1), wherein said guides are 
Oomasu is silent regarding the guides not overlapping and having substantially a same height with respect to a substantially horizontal reference plane.
However, Giancarlo teaches a system of pullers comprising first and second guides (segments 115, 215, fig. 1a) that do not overlap and have a same height in a horizontal reference plane (see figs. 1a, 3). Thus, positioning first and second guides side-by-side as opposed to overlapping is a known technique which produces the same result.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oomasu such that the first and second guides are not overlapping, are parallel and have the same height, as taught by Giancarlo, and configure the means for repositioning (7, 8 of Oomasu) such that they extend and retract horizontally between the two guides, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 3, which depends on claim 2: Oomasu discloses said means for repositioning means comprise at least a first repositioning guide (7, fig. 1) which can be repositioned alternatively between a first position (aligned with the upper track of conveyor 5) at a first end portion of said first guide (upper track of conveyor 5) and a second position (aligned with the lower track of conveyor 5) at a first end portion of said second guide (lower track of conveyor 5) adjacent to said first end portion of said first guide (see fig. 1), wherein with said first repositioning guide (7) in said first position, said first guide and said first 
Regarding claim 4, which depends on claim 3: Oomasu discloses said means for repositioning means comprise a second repositioning guide (8, fig. 1) which can be repositioned alternatively between a first position (aligned with the upper track of conveyor 5) at a second end portion of said first guide (upper track of conveyor 5) and a second position (aligned with the lower track of conveyor 5) at a second end portion of said second guide (lower track of conveyor 5) adjacent to said second end portion of said first guide (see fig. 1), wherein with said second repositioning guide in said first position, said first guide and said second repositioning guide define a substantially continuous translation path such that said pullers can be translated both along said first guide and along said second repositioning guide (see fig. 1), and with said second repositioning guide in said second position, said second guide and said second repositioning guide define a substantially continuous translation path such that said pullers can be translated both along said second guide and along said second repositioning guide (see fig. 1 and pg. 3, lns. 90-98).
Regarding claim 5, which depends on claim 4: Oomasu discloses said first and second repositioning guides (7, 8) can be moved by translation along a translation direction different from extension direction of said first and second guides (5) (see fig. 1).
Regarding claim 6, which depends on claim 2: Oomasu discloses said first and second guides (upper and lower tracks of conveyor 5) are intended and shaped to be anchored to the ground (see fig. 1).
Regarding claim 7, which depends on claim 6: Oomasu is silent regarding said system comprising a parking guide intended to house at least one of said first and second pullers in a stopped status and so as not to hinder the translation of the remaining pullers along the first and second guides.
However, Giancarlo teaches a parking guide (120, 315, fig. 1a) intended to house at least one of said first and second pullers in a stopped status so as not to hinder the translation of the remaining one or more pullers along the first and second guides, thereby providing a maintenance position for the pullers (col. 3, lns. 11-15).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Oomasu with a parking guide where the pullers can undergo maintenance without hindering translation of the other puller, as taught by Giancarlo.
Regarding claim 8, which depends on claim 2: Oomasu discloses said system comprises an extension guide (the portion of the upper track of conveyor 5 located between the cutter 6 and the second repositioning guide 8) aligned with one of said guides (upper track of conveyor 5) and interposed between said one said two guides and said press (see fig. 1), wherein said extension guide is configured so that one of said pullers (9) reaches a position closer to said press (1) during extrusion of said profile than could be reached using said one said two guides without said extension guide (see fig. 1).
Regarding claim 9, which depends on claim 8: Oomasu discloses each of said pullers comprises a main frame or carriage (pg. 3, lns. 110-118).
Regarding claim 10: the modification of Oomasu in claim 2 teaches a plant for extruding metal profiles, said plant comprising an extrusion press (1, fig. 1 of Oomasu) and a system of pullers (9 of Oomasu) for moving in traction the extruded product (4 of Oomasu) exiting from said extrusion press, characterized in that said system of pullers is the system of pullers according to claim 2 (see claim 2 above).
Regarding claim 11: Oomasu discloses a system of pullers for extruding metals, said system comprising:
at least a first puller and a second puller (carriages 9, fig. 1), each adapted to engage and grip (via gripping bodies 18 comprising clamps 18a) an end portion of an extruded profile (see fig. 1 and pg. 3, lns. 110-118);
a first guide (upper track of roller conveyor 5) and a second guide (lower track of 5), wherein said pullers can be translated along said first and second guides (see fig. 1), wherein said first guide is dedicated to the translation of both of said pullers in a single first translation direction (see fig. 1), wherein said second guide is dedicated to the translation of both of said pullers in a second translation direction opposite to said first translation direction (see fig. 1 and pg. 3, lns. 90-98), wherein said pullers can be translated along substantially parallel directions along said first and second guides (see fig. 1); and
means (7, 8) for repositioning both of said pullers from said first guide to said second guide and from said second guide to said first guide (see fig. 1), wherein said guides are 
Oomasu is silent regarding the guides not overlapping.
However, Giancarlo teaches a system of pullers comprising first and second guides (segments 115, 215, fig. 1a) that do not overlap. Thus, positioning first and second guides side-by-side as opposed to overlapping is a known technique which produces the same result.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oomasu such that the first and second guides are not overlapping, and are parallel, as taught by Giancarlo, and configure the means for repositioning (7, 8 of Oomasu) such that they extend and retract horizontally between the two guides, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 12, which depends on claim 11: the modification of Oomasu in claim 11 teaches said guides (upper and lower tracks of conveyor 5 of Oomasu) substantially have the same height assessed with respect to a substantially horizontal reference plane (as taught by Giancarlo in fig. 1a).
Regarding claim 13, which depends on claim 11: Oomasu discloses said means for repositioning means comprise at least a first repositioning guide (7, fig. 1) which can be repositioned alternatively between a first position (aligned with the upper track of conveyor 5) at a first end portion of said first guide (upper track of conveyor 5) and a second position (aligned with the lower track of conveyor 5) at a first end portion of said second guide (lower 
Regarding claim 14, which depends on claim 13: Oomasu discloses said means for repositioning means comprise a second repositioning guide (8, fig. 1) which can be repositioned alternatively between a first position (aligned with the upper track of conveyor 5) at a second end portion of said first guide (upper track of conveyor 5) and a second position (aligned with the lower track of conveyor 5) at a second end portion of said second guide (lower track of conveyor 5) adjacent to said second end portion of said first guide (see fig. 1), wherein with said second repositioning guide in said first position, said first guide and said second repositioning guide define a substantially continuous translation path such that said pullers can be translated both along said first guide and along said second repositioning guide (see fig. 1), and with said second repositioning guide in said second position, said second guide and said second repositioning guide define a substantially continuous translation path such that said pullers can be translated both along said second guide and along said second repositioning guide (see fig. 1 and pg. 3, lns. 90-98).
Regarding claim 15, which depends on claim 14: Oomasu discloses said first and second repositioning guides (7, 8) can be moved by translation along a translation direction different from extension direction of said first and second guides (5) (see fig. 1).
Regarding claim 16, which depends on claim 11: Oomasu discloses said first and second guides (upper and lower tracks of conveyor 5) are intended and shaped to be anchored to the ground (see fig. 1).
Regarding claim 17, which depends on claim 16: Oomasu is silent regarding said system comprising a parking guide intended to house at least one of said first and second pullers in a stopped status and so as not to hinder the translation of the remaining pullers along the first and second guides.
However, Giancarlo teaches a parking guide (120, 315, fig. 1a) intended to house at least one of said first and second pullers in a stopped status so as not to hinder the translation of the remaining one or more pullers along the first and second guides, thereby providing a maintenance position for the pullers (col. 3, lns. 11-15).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Oomasu with a parking guide where the pullers can undergo maintenance without hindering translation of the other puller, as taught by Giancarlo.
Regarding claim 18, which depends on claim 11: Oomasu discloses said system comprises an extension guide (the portion of the upper track of conveyor 5 located between the cutter 6 and the second repositioning guide 8) aligned with one of said guides (upper track of conveyor 5) and interposed between said one said two guides and said press (see fig. 1), 
Regarding claim 19, which depends on claim 18: Oomasu discloses each of said pullers comprises a main frame or carriage (pg. 3, lns. 110-118).
Regarding claim 20: the modification of Oomasu in claim 11 teaches a plant for extruding metal profiles, said plant comprising an extrusion press (1, fig. 1 of Oomasu) and a system of pullers (9 of Oomasu) for moving in traction the extruded product (4 of Oomasu) exiting from said extrusion press, characterized in that said system of pullers is the system of pullers according to claim 2 (see claim 2 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSICA CAHILL/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
/JARED O BROWN/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725